The facts are set forth at length in the opinion of the Vice-Chancellor and need not be repeated here. We are of the opinion that, under the particular circumstances of this case, a right of way by necessity arose in favor of the complainant over the land of the defendant Loy Corporation. Although it can make no difference in the determination of this case, it is to be noted that the case of Blumberg v. Weiss, 126 N.J. Eq. 616;10 Atl. Rep. 2d 743, cited in the opinion below, was reversed in this court, 129 N.J. Eq. 34; 17 Atl. Rep. 2d 823.
The decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None. *Page 204